ORDER

PER CURIAM
Mother A.N.S. appeals the judgment of the Circuit Court of the City of St. Louis denying her motion to set aside the default judgment entered in favor of father A.A.P. on his petition for name change, visitation, custody, and support for the parties’ minor child. We affirm the trial court’s judgment.
No error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).